         Case 5:19-cv-04577-NC Document 5 Filed 08/07/19 Page 1 of 2



 1 Mark N. Todzo (Bar No. 168389)
   Eric S. Somers (Bar No. 139050)
 2 LEXINGTON LAW GROUP
   503 Divisadero Street
 3 San Francisco, CA 94117
   Telephone: 415-913-7800
 4 Facsimile: 415-759-4112
   mtodzo@lexlawgroup.com
 5
   Attorney for Plaintiffs
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11

12
   FUMIKO LOPEZ, and FUMIKO LOPEZ, as               Case No.
13 guardian of A.L., a minor, individually and on
   behalf of all others similarly situated,         DECLARATION REGARDING PROPER
14                                                  VENUE PURSUANT TO CAL. CIVIL
                                Plaintiffs,         CODE § 1780(d)
15
            v.
16
   APPLE INC., a Delaware corporation,
17
                                Defendant.
18
19

20

21

22

23

24

25

26
27

28

                                     DECLARATION RE: PROPER VENUE
         Case 5:19-cv-04577-NC Document 5 Filed 08/07/19 Page 2 of 2



 1 I, Mark N. Todzo, declare as follows:

 2          1.     I am an attorney with the Lexington Law Group, and I represent Plaintiffs in the

 3 above-entitled action. This declaration is submitted pursuant to California Civil Code § 1780(d).

 4          2.     Venue for this action is proper in the County of Santa Clara because Defendant

 5 Apple Inc. (“Defendant”) is doing business in this County, and a substantial portion of the

 6 transactions at issue in the Complaint took place, and are taking place, in this County.

 7 Furthermore, Defendant is headquartered in the County of Santa Clara.

 8          3.     Venue is therefore proper in the County of Santa Clara pursuant to California Civil

 9 Code § 1780(d).

10                 I declare under penalty of perjury under the laws of the State of California that the

11 foregoing is true and correct. Executed on August 7, 2019, at San Francisco, California.

12

13
                                                 /s/ Mark N. Todzo______
14
                                                 Mark N. Todzo
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      1
                                       DECLARATION RE: PROPER VENUE
